DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.

Status of Claims
Claims 13-32 are currently pending.  Claims 13, 20 and 21 are amended.  Claims 14, 21-23 and 25-26 are withdrawn as being drawn to a nonelected invention or species.  Claims 13, 15-20, 24 and 27-32 are examined in light of the elected species.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Objections/Rejections Withdrawn

Claim Objection
In light of the amendments to the claims the objection to claim 20 is withdrawn.


Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 13, 15-20, and 27-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mabile et al. WO 2010/118925 (10/21/2010) is withdrawn.    

In light of the amendments to the claims the rejection of claim 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mabille et al. WO 2010/118925 (10/21/2010) as applied to claims 13, 15-20, and 27-30 and further in view of Scheuremann et al. US 2017/0151139 (12/1/2015) is withdrawn.          



New Rejections 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 13, 15-20, and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hippe et al. WO 2010/040671 (10/21/2010) in view of  Mabile et al. WO 2010/118925 (10/21/2010).
Hippe et al. (Hippe) teaches a product for controlling dandruff and conditioning hair that comprises an anionic surfactant, zinc pyrithion and a cationic polygalactomannan or its derivative. (See Abstract and claim 1).  Hippe teaches that the conditioning and care of the hair is important to its invention and so it is advantageous to its invention if the anti-dandruff agent is present along with the cationic polygalactomannan and anionic surfactant to support the moisturizing of the hair and skin.  Hippe also teaches a process for treating hair that involves contacting the hair with its product. (See Abstract and claim 14).
A hydroxypropyl guar hydroxypropyltrimonium chloride is used in the shampoo in Example 1 in an amount of 0.15 parts by weight.  0.15 parts by weight falls within the 0.01 to 2 parts by weight called for in instant claim 20.  Hippe teaches and exemplifies embodiments that contain guar hydroxypropyltrimonium chloride as the only active agent that treats split ends. (See Hippe claims 1 and 5 and Example 1).  Example 1 contains guar hydroxypropyltrimonium chloride from Hercules as the only active ingredient that treats split ends for hair as called for in instant claim .  Claims 1 and 5 teach embodiments in which the cationic polygalactomannan, which is a non-cellulosic polysaccharide derivative, is the only agent for mending split ends in the composition as called for in instant claim 13.  

Hippe teaches that the cationic galactomannan or its derivative has a molecular weight of from 700,000 to 2,000,000 g/mol. (See Hippe claim 5).  Molecular weights of from 700,000 to 2,000,000 g/mol overlap with the lower than 1,500,000 g/mol and overlaps with the between about 100,000 g/mol to lower than 1,500,000 g/mol called for in instant claim 19.  Molecular weights of at least 10,000 g/mol also overlap with the between about 150,000 g/mol to lower than 1,500,000 g/mol in claim 29 and the about 200,000 g/mol to lower than 1,500,000 g/mol as well as the lower than about 1,400,000 g/mol in claim 31 and the lower than about 1,300,000 g/mol in claim 32.  
Hydroxypropyl guar hydroxypropyltrimonium chloride is a guar derivative as called for in instant claim 15.  It also has a cationic group that is a quaternary ammonium group as called for in instant claim 16.  Its cationic group is a trialkylammonium group, as called for in instant claim 17, and it is also a trimethylammonium group as called for in instant claim 24.    
Hippe teaches that its composition and process supports and moisturizes hair but do not teach anything about damaged hair or split ends. Hippe also does not teach Dscat values of its guar derivatives.  This deficiency is made up in the teachings of Mabile.  
Mabille et al. (Mabille) teaches a process for hair treatment comprising the step of applying onto hair a composition comprising a cationic polymer and an oil, wherein the hair comprises damaged hair and optionally virgin hair.  (See Abstract, claim 1 and See Mabille page 28, lines 29-32).  This reads on a method for mending split ends of hair comprising contacting the hair with split ends (the damaged hair) with a hair composition.  The hair ccomposition comprises a specific cationic polymer and an oil. (See page 1, line 29 to page 2, lines 19 and page 27).  A specific cationic polymer that is described as especially suitable is a hydroxypropyl Guar Hydroxypropyl trimonium Chloride. (See page 2 and page 4) 
Mabile discloses at page 4:

Double modified guars are known by the one skilled in the art. Some are referred to, according to INCI terminology, as Hydroxypropyl Guar Hydroxypropyltrimonium Chloride. A double modified guar that can be used is Jaguar® C162, Rhodia.
The degree of modification by groups b) (molar substitution or MS) is preferably between 0.1 and 1.2, preferably of between 0.3 and 0.7. The degree of modification by groups a) (degree of substitution or DS) is preferably between 0.01 and 0.6, preferably between 0.05 and 0.20. This is the case, for example, for the Jaguar® C162, Rhodia, that has a MS and a DS in these ranges.
The double modified guar can have a weight-average molar mass of at least 10000 g/mol, and more preferably of higher than 100000 g/mol, preferably of higher than 500000 g/mol, for example of from 500000 g/mol to 3 x 106 g/mol, for example about 1000000 g/mol or even more, depending on their possible degree of polymerization.

Thus Mabile teaches hydroxypropyl guar hydroxypropyltrimonium chlorides with DScat values between 0.01 to 0.6 which overlaps with the lower than about 0.15 called for in instant claim 13 and overlaps with the between about 0.08 and about 0.15 called for in instant claim 18.   DScat values between 0.01 to 0.6 also overlap with the between about 0.09 and about 0.14 called for in instant claim 27 and overlap with the between about 0.10 and about 0.13 called for in instant claim 28.  
A hydroxypropyl guar hydroxypropyltrimonium chloride is used in the shampoo in Example 1.1 in an amount of 0.3 parts by weight.  Mabille also teaches a method of repairing split ends that comprises contacting the damaged part of the hair with the composition. (See Mabille page 28, lines 29-32).    
Mabille identifies the guar derivative as an agent which enhances the selectivity of the treatment for damaged hair when a composition comprising an oil and the guar derivative is used. This amounts to identifying this guar derivative as a conditioner for damaged hair, since Mabille mentions split ends as a sign of damaged hair.  (See claim 9).  
It would have been prima facie obvious for one of ordinary skill in the art following the methods taught in Hippe to contact the damaged portion of hair containing split ends with the compositions of Hippe containing hydroxypropyl guar hydroxypropyltrimonium chloride having DScat values between 0.01 to 0.6 in order to treat the split ends of hair as taught by Mabille.  



Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hippe et al. WO 2010/040671 (10/21/2010) in view of Mabile et al. WO 2010/118925 (10/21/2010) as applied to claims 13, 15-20, and 27-32 and further in view of Scheuremann et al. US 2017/0151139 (12/1/2015).          
Hippe in view of Mabille is described supra.  Hippe in view of Mabille teaches a hydroxypropyl guar hydroxypropyltrimonium chloride but does not teach a hydroxyethyl guar hydroxyethyltrimonium chloride.  This deficiency is made up for with the teachings of Scheuremann et al.
Scheuremann et al. teaches a method of caring for hair by contacting it with a hair treatment composition containing hydroxyethyl guar hydroxyethyltrimonium chloride for the purpose of conditioning hair and reducing split ends. (See Abstract, [0119],  [0150]).  Scheuremann teaches that the hydroxyethyl guar hydroxyethyltrimonium chloride in a hair treatment composition can reduce the amount of split ends and benefit hair. (See [0150]).  
It would have been prima facie obvious for one of ordinary skill in the art following the methods taught in Hippe in view of Mabille to contact the damaged portion of hair containing split ends with a composition containing hydroxyethyl guar hydroxyethyltrimonium chloride taught in Scheuremann in order to reduce the number of split ends of hair as taught by Scheuremann.  



Response to Arguments
Applicants’ arguments of September 7, 2022 have been fully considered and are found to be mostly persuasive.  
Applicants note the amendments to the claims and the places where these amendments find support. 
Applicants note the amendment to claim 20 and assert that this renders the issue moot and the Office agrees and has withdrawn this objection above.
Applicants note that the claims have been amended to recite that the non-cellulosic polysaccharide derivative is the only agent for mending split ends in the composition used in the claimed method.  Mabile does not teach this limitation and Applicants argue it asserts the opposite.  Mabile deposits oils and other agent onto the damaged hair with a cationic polymer.  The oil is deposited on the tips and ends where it is most needed in the damaged hair.  Applicants argue that removing oil from Mabile would be contrary to the intended purpose of Mabile and thus improper.
Applicant’s invention does not include oils to mend split ends of damaged hair, instead using the non-cellulosic polysaccharide derivative for mending the split ends.  
Applicants also assert that Mabile works differently than their invention in that Mabile deposits the oils and other agents which adsorbs onto the damaged hair surface while Applicants’ invention deposits the guar derivative to mend split ends by forming a film on the hair which is believed to work by capillary action.
Applicants repeat these arguments for Scheunemann and assert that Scheunemann does not remedy the deficiencies of Mabile.  


In light of the amendments to the claims, the rejection has been withdrawn above and a new rejection has been applied.
Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly persuasive.  
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.



Conclusion
No claims are allowed.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616